Citation Nr: 1009549	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-03 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a waiver of the recovery of indebtedness in 
the amount of $2,000.00.


ATTORNEY FOR THE BOARD

F. Yankey Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to November 
1973.  The appellant is his ex-spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 denial of the appellant's request 
for a waiver of indebtedness by the Committee on Waivers and 
Compromises at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

In September 2008, the appellant failed to appear, without 
explanation, for a Board hearing.  She has not requested that 
the hearing be rescheduled. Therefore, her request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2002, while the appellant and the Veteran were 
still married, the appellant filed a claim for an 
apportionment of the Veteran's VA benefits on behalf of 
herself and the Veteran's dependant child (S.M.).  In July 
2003, the appellant's claim for an apportionment was granted 
and she was awarded $500 per month for herself and her minor 
child (S.M.) until he turned 18 years old, at which time, her 
apportionment would be reduced to $100 per month.  

In an undated letter from VA, sent sometime between October 
and December 2003, the appellant was notified that she needed 
to contact VA if she and the Veteran divorced because once 
her divorce was final, her apportionment would need to be 
adjusted as she would no longer be a dependant of the 
Veteran.  

In July 2004, the appellant and the Veteran were divorced.  
See July 2004 divorce decree.  In July 2004, the Veteran, 
through his representative notified VA that he and the 
appellant had divorced.  In August 2004, the appellant was 
notified that VA proposed to stop her apportionment of the 
Veteran's VA benefits, effective August 1, 2004 because they 
had received evidence showing that she and the Veteran were 
divorced in July 2004.  In December 2004, the appellant was 
notified that her apportionment of the Veteran's VA benefits 
was terminated, effective August 1, 2004.  In January 2005, 
the Veteran was notified that she had been overpaid a total 
of $2,000.00 in VA benefits.

In a February 2005, the appellant wrote that although she did 
not disagree with the $2,000.00 debt, she could not afford to 
pay the entire indebtedness.  She requested that she instead 
be allowed to repay on the debt on a monthly basis.  The 
appellant included a Financial Status Report with her 
statement.  

In her March 2005 notice of disagreement, the appellant 
claimed that an installment plan recommended by the Committee 
would cause her a financial hardship.  See March 2005 notice 
of disagreement.

The only Financial Status Report of record was submitted in 
February 2005, a little over five years ago.  As it is likely 
that the appellant's financial status may have changed since 
February 2005, the Board finds that a remand is required to 
attempt to obtain more current financial information from the 
appellant.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that 
she complete a current Financial Status 
Report (VA Form 20-5655), listing all 
monthly income, monthly expenses, assets, 
and debts.  

2.  If the benefit sought on appeal is not 
fully granted, issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


